RESPONSE TO AMENDMENTS
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 9/22/2022 has been entered.
Claims Status
Claims 1-8, 10-18 and 20 are pending in this application.
Claims 9 and 19 are canceled.
Claims 1-8, 10-18 and 20 are rejected.
Claim Rejections – 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-8, 10-18 and 20 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more.

Claims 1 and 11 recite an abstract idea without significantly more.

Analysis under Step 2A: Prong 1
These recitations of the respective claims fall within the “certain methods of organizing human activity” the enumerated grouping of abstract ideas. See, MPEP Section 2106.04 (a). Such methods of organizing human activity includes “fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions)”. Id.
In the instant application, claims 1 and 11 recite such activities as advertising, marketing or sales activities or behaviors identified as abstract idea. The particular limitations that invoke such mental processes include:

“manage user accounts associated with the individual users, the user accounts including:
external communication media preferences, …through which individual users prefer to receive the notifications, and wherein the external communication media preferences are associated with and selected by the individual users;
determine spend rates by the individual users such that a first set of one or more users has a first range of spend rates, and a second set of one or more users has a second range of spend rates, wherein the first range and the second range of spend rates reflect average amounts spent by the individual users within the virtual space per a real-world unit of time;
automatically generate the notifications that convey information about events and/or activities within the virtual space such that a first set of notifications is generated for the first set of one or more users, and a second set of notifications is generated for the second set of one or more users, wherein the first and second set of notifications have different contents that are based on whether the spend rates by the individual users fall within the first range of spend rates or within the second range of spend rates;
determine a first frequency for transmitting the first set of notifications to the first set of one or more users, wherein determination of the first frequency is based on the first range of spend rates for the first set of one or more users;
determine a second frequency for transmitting the second set of notifications to the second set of one or more users, wherein the first and second frequencies are different from each other, and wherein determination of the second frequency is based on the second range of spend rates for the second set of one or more users;
transmit a first set of notifications to the first set of one or more users at the first frequency, …
transmit the second set of notifications to the second set of one or more users at the second frequency, …
wherein the contents of the first and second set of notifications are different from each other.”

Each and every claim limitation recited above describe methods of organizing human activity including advertising and marketing activities or behaviors or business relations. The recited claims, for example describe methods of managing user accounts based on user preferences including frequencies of desired communications and their average spend rates to provide text notifications to a particular group of users the said notifications. These recitations recite an abstract idea of organizing human activity as identified under advertising, marketing or sales activities or behaviors and business relations. See also, MPEP Section 2106.04 (a)(2)(II)(B).

Claims 2–8, 10, and 12–18 and 20 are similar. Claims 2 and 12 recite generation of contents being further limited by qualifiers such as language spoken by individual users amongst other factors. Claims 3 and 13 recite further notifications being generated in response to a trigger event. Claims 4 and 14 recite further spend rates and frequencies being different. Claims 5 and 15 recite further generation of notifications per individual users. Claims 6 and 16 further recite communication format being a text. Claims 7 and 17 further recite notifications including an incentive offer in exchange for consideration. Claims 8 and 18 further recite user preference being a push notification. Claims 10 and 20 further recite where different notification sets are separated based on user preferences. These claim limitations also recite abstract idea of organizing human activity similar to the independent claims 1 and 11 as identified above.

Analysis under Step 2A: Prong 2
The judicial exception of abstract ideas identified in the claims in prior analysis is also not integrated into a practical application. Under prong two, determination is made whether the claim as a whole integrates the exception into a practical application of that exception. MPEP Section 2106.04 (II)(A)(2). Such considerations can include “An improvement in the functioning of a computer, or an improvement to other technology or technical field” “Implementing a judicial exception with, or using a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim” or “applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment” amongst other host of examples of a practical application. MPEP Section 2106.04 (d)(I).
As applied to the independent claims 1 and 11, the claims do not include any terms or concepts that would integrate into a practical application. For example, the claims operate under the boundary of a “virtual space in which [an] online game takes place” being used to manage group of users that receive notifications based on their frequency preferences and their spending rates. Claims involving how to manage users within such virtual space is not an improvement of a functioning of a computer, or improvement in technical field. Neither does the claim recite any particular machine or manufacture that is integral to the claim, only that “one or more physical processors” operating within such “virtual space”. There is no application of the abstract idea in some other meaningful way beyond generally linking the use of judicial exception to a particular technological environment, as claimed here in virtual space such that the claim as a whole is more than a drafting effort. See, Id.
Dependent claims 2–10 and 12–20 are similar. Thus, the judicial exception identified above do not integrate the claim as a whole into a practical application.

Analysis under Step 2B
The claims also do not include any additional elements that amount to an inventive concept. See, generally, MPEP Section 2106.05.

Claims 1 and 11 further include the following elements:
“one or more physical processors configured by machine-readable instructions to:
execute an instance of a virtual space in which the online game takes place, facilitate presentation of views of the virtual space to the users through client computing platforms that are associated with the users;
wherein the external communication media preferences define one or more electronic communication media external to the virtual space
the one or more electronic communication media external to the virtual space,
through the one or more electronic communication media external to the virtual space, wherein the one or more communication media include at least one of electronic email, instant message, text message, voice notification, and visual alert, wherein transmitting the notifications to the individual users uses the one or more electronic communication media external to the virtual space in accordance with the external communication media preferences per individual user; and”

These additional limitations in the claims do not qualify as significantly more. The limitations above is no more than a simple recitation of generic computer performing steps of generic computer functions merely indicating a technological environment in which to apply the judicial exception. See, MPEP Section 2106.05 (h). Physical processors are generic computing components that can perform duties of computing functions; furthermore, “a virtual space in which [an] online game takes places” is no more than a generic technological environment that the judicial exception can be applied in.

Furthermore, the claims taken individually and also in combination, do not recite significantly more. Application of the combined steps of the judicial exception as recited in the claims as performed in the generic computer cannot comprise an inventive concept. Therefore, the claims 1–20 are not patent eligible.
Response to Arguments
Applicant's arguments regarding rejection of claims 1-20 under 35 U.S.C. § 101, see pages 11–13, filed 9/22/2022, are unpersuasive.

The Applicant argues that independent claims 1 and 11 are not directed to an abstract idea because the claims are not limited to advertisements as there are no incentive offers that that turn the notification methods as recited specifically into an advertising, commercial, or legal activity that may be identified as certain methods of organizing human activity. Remarks filed 9/22/2022 at 11–12.
The Examiner respectfully disagree. The basic premise of the abstract idea of the independent claims distills into the following: based on how much a user spends within a certain time period, notify a set of different users spending different range of amounts different messages.
It seems more likely than not that a message targeting users based on how much they spend for a particular activity is some sort of an advertisement, most likely intended for possible future commercial activity. This abstract idea is also a marketing activity or behavior that is part of the “commercial interactions” or “legal interactions” that are identified as abstract idea. MPEP Section 2106.04 (a)(2)(II)(B).
Also, advertisements do not require incentive offers; information that is intended to inform others that may or may not eventually lead to a commercial activity could also be an advertisement. In fact, Merriam-Webster’s definition of advertisement simply defines the word as “a public notice, especially one published in the press or broadcast over the air”. Merriam-Webster.com Dictionary, www.merriam-webster.com/dictionary/advertisement, accessed Nov. 19th, 2022.

The Applicant further argues that the limitations “(i) transmitting a first set of notifications to the first set of users at the first frequency, and (ii) transmitting a second set of notifications to the second set of users at the second frequency” cannot be mental processes because transmission of information to users through electronic communication media external to the virtual space cannot be performed practically in the human mind. Remarks at 12.
The Examiner respectfully disagrees; here, the abstract idea is the transmission of a first set of notification based on first frequency and the transmission of a second set of notification based on second frequency that is the mental process. Such transmission of information can be performed entirely without an electronic medium – perhaps by a person through a spoken word. The claimed electronic email, instant message, text message, voice notification, and visual alert as claimed are simply instantiation of generic computer performing generic computing functions in order to achieve the identified abstract idea, and would thus be patent ineligible.

The Applicant further argues that the amended claim limitations including how the external communication media preferences are now being selected by the individual users and thus the method of managing user accounts would be contrary to the Examiner’s assertion that “claims involving how to manage users within such virtual space is not an improvement of a functioning of a computer, or improvement in technical field” (citing previous Final Rejection on 8/17/2022 at 6). Remarks at 12. The Examiner respectfully disagrees – the amended limitations where the now the individual must select external communication media preferences does not take the claim limitations into the realm of “improvement of a functioning of a computer, or improvement in technical field.” The individual users need not “select” through an electronic medium – they can also select in non-electronic means just as well.
Though Applicant further argues that the determination of different spend rates and the frequencies for transmission of notification to users, the Examiner fails to see how such abstract ideas result in an improvement in functioning of a computer or a technical field. As such, the rejection under 35 U.S.C. § 101 of claims 1–20 is maintained.

Applicant's arguments regarding rejection of claims 1-20 under 35 U.S.C. § 103, see pages 13–14, filed 9/22/2022, are unpersuasive.
The Applicant argues that the combination of arts under 35 U.S.C. § 103 rejection for at least the independent claims 1 and 11, particularly that of Manganaris et al. (2002/0123923) fails to teach the limitation “determining different frequencies for transmitting different notifications, based on different (previously-determined) spend rates.” Remarks at 14.
The Examiner respectfully disagrees. The different frequencies transmitting different notification aspects is identified in the Ahmed et al. (2013/0079144); such different notifications being based on spend rates that reflect average spend rates is disclosed in Manganaris reference; and such basis of such notification based on range of spend rates is disclosed in Holch et al. (2008/0020826). How these combination of references may one ordinarily skilled in the art may arrive at the claimed limitations based on their analogousness as well as the one ordinarily skilled in the art’s possible reasoned motivations for arriving at such conclusion is identified in the updated claim limitations below.
For further clarity, the Examiner has bold-faced the exact claim limitations that the secondary references are teaching in at least the mapped claim limitations.
Claim Rejections – 35 USC §103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8, 10-18 and 20 are rejected under 35 U.S.C. § 103 as being unpatentable over Ahmed et al. (2013/0079144) in view of Manganaris et al. (2002/0123923), further in view of Demerjian ("Kongregate talks about making money from online games", March 7th, 2012), and further in view of Holch et al. (2008/0020826).
Regarding claims 1 and 11, Ahmed teaches A system for transmissions of notifications to users,
wherein the transmissions are based on user parameters of the users in a virtual space in which an online game takes place, the users being players of the online game (Abstract), the system comprising:
one or more physical processors (Fig. 8; ¶86, processor 802) configured by machine-readable instructions to:
execute an instance of the virtual space in which the online game takes place, facilitate presentation of views of the virtual space to the users through client computing platforms that are associated with the users (Fig. 2; ¶27, game networking system can include a game server that hosts computer games from a publisher; ¶23 and ¶34, game instance of an online game, which may include a "virtual space" can be accessed by players 108/112 via computer systems 106/110; ¶32, particular game controls can be inputted at a client device, such as computer system 106; ¶35, two different players can interact with each other over a virtual space);
manage user accounts associated with the individual users (¶31, game account can contain a variety of information associated with a player), the user accounts including:
external communication media preferences, wherein the external communication media preferences define one or more electronic communication media external to the virtual space through which individual users prefer to receive the notifications, and wherein the external communication media preferences are associated with and selected by the individual users (¶¶43-44, individual player can have player profiles 206 associated with herself, which can include various information as identified in ¶43; "communication preferences" of the individual player can indicate preferences types and channel external to the virtual space, for example e-mail or an SMS message);
automatically generate the notifications that convey information about events and/or activities within the virtual space (¶¶41 and 46, messaging system 102 can send notifications to users based on how long the player has not played a game, such as 5 days; the game can send notification to the player who hasn't played for a predetermined time period "by enticing the player 108 with rewards and bonuses to be redeemed for the online game"; general campaign messaging system 102 can inform player of various game related promotions as well)
such that a first set of notifications is generated for the first set of one or more users, and a second set of notifications is generated for the second set of one or more users, wherein the first and second set of notifications have different contents that are based on whether the spend rates by the individual users fall within the first range of spend rates or within the second range of spend rates (¶41, generally; the two messages such as informing players that a time-limited task needs to be performed is separate and distinct message from another message that entices a player with rewards and bonuses to be redeemed for returning to a game after not playing the game for a predetermined period of time; in a similar embodiment, the game can transmit notification of different contents [i.e. HTML vs plain text] that is based on different sets of users [i.e. based on individual player communication setting frequencies, such as daily or weekly]; however, Ahmed does not explicitly identify that these segmentation of notifications comprise “that are based on whether the spend rates by the individual users fall within the first range of spend rates or within the second range of spend rates”);
determine a first frequency for transmitting the first set of notifications to the first set of one or more users, wherein determination of the first frequency is based on the first range of spend rates for the first set of one or more users (¶44, i.e. daily; however, Ahmed does not identify that the individual player notification frequency is based on range of spend rates);
determine a second frequency for transmitting the second set of notifications to the second set of one or more users, wherein the first and second frequencies are different from each other, and wherein determination of the second frequency is based on the second range of spend rates for the second set of one or more users (¶44, i.e. weekly; however, Ahmed does not identify that the individual player notification frequency is based on range of spend rates);
transmit the first set of notifications to the first set of one or more users at the first frequency through the one or more electronic communication media external to the virtual space, wherein the one or more communication media include at least one of electronic email, instant message, text message, voice notification, and visual alert, wherein transmitting the notifications to the individual users uses the one or more electronic communication media external to the virtual space in accordance with the external communication media preferences per individual user (¶44, daily/weekly based on user preferences; communication channel include email and desired format); and
transmit the second set of notifications to the second set of one or more users at the second frequency through the one or more electronic communication media external to the virtual space, wherein the one or more communication media include at least one of electronic email, instant message, text message, voice notification, and visual alert, wherein the contents of the first and second set of notifications are different from each other (¶44, content is different - sms/HTML/plain text, etc.).
However, Ahmed does not explicitly teach determine spend rates by the individual users such that a first set of one or more users has a first range of spend rates, and a second set of one or more users has a second range of spend rates, wherein the first range and the second range of spend rates reflect average amounts spent by the individual users within the virtual space per a real-world unit of time; such that a first set of notifications is generated for the first set of one or more users, and a second set of notifications is generated for the second set of one or more users, wherein the first and second set of notifications have different contents that are based on whether the spend rates by the individual users fall within the first range of spend rates or within the second range of spend rates; determine a first frequency for transmitting the first set of notifications to the first set of one or more users, wherein determination of the first frequency is based on the first range of spend rates for the first set of one or more users; and determine a second frequency for transmitting the second set of notifications to the second set of one or more users, wherein the first and second frequencies are different from each other, and wherein determination of the second frequency is based on the second range of spend rates for the second set of one or more users;
Manganaris from the same field of endeavor teaches determine spend rates by the individual users such that a first set of one or more users has a first range of spend rates, and a second set of one or more users has a second range of spend rates, wherein the first range and the second range of spend rates reflect average amounts spent by the individual users within the virtual space per a real-world unit of time (¶16, individual customers are evaluated based on their spending in gaming industry, for example "daily amount of money on average" a casino expects to win from a customer - as a specific example, a customer who spends $1000 per quarter [¶36]; ¶6, "segmentation" of customers with distinct characteristics based on their evaluated intrinsic value is disclosed; ¶26, market segmentation based on ranges of intrinsic values that are associated with customers is disclosed, where such market segmentation would require different kinds of actions to be taken in order to apply different strategies [¶20, various strategies]);
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to improve upon Ahmed using Manganaris to keep track of various user payment/purchase information so that certain virtual incentives can be given to the online gamers who are the most dedicated so that such users may return to the game more often. (For example, the Demerjian reference describes reasons and motivations as to why user’s spending amount/rates would be used in order to maximize in-game profits; players are classed into “Player, Reg, and Addict” categories further looked at from an “Average Revenue Per User” or “Average Revenue Per Paying User” perspective and incentivizing the “Addicts” to spend even more on the game is disclosed on page 1; also, “Whales” are identified as “players that spend a lot of money on a game” learned via statistical analysis of average user spending rates on page 2; maximization of profitability of the underlying games by “promotion” and winning back audience that left the game [page 3] as well as enticing lost users is also disclosed; since “Whales” maximize profit, it would make sense to prioritize Whales when attempting promotions such as “sales” or “volume discounts”).
However, the combined teachings do not explicitly teach such that a first set of notifications is generated for the first set of one or more users, and a second set of notifications is generated for the second set of one or more users, wherein the first and second set of notifications have different contents that are based on whether the spend rates by the individual users fall within the first range of spend rates or within the second range of spend rates; determine a first frequency for transmitting the first set of notifications to the first set of one or more users, wherein determination of the first frequency is based on the first range of spend rates for the first set of one or more users; and determine a second frequency for transmitting the second set of notifications to the second set of one or more users, wherein the first and second frequencies are different from each other, and wherein determination of the second frequency is based on the second range of spend rates for the second set of one or more users;
Holch from the same field of endeavor teaches such that a first set of notifications is generated for the first set of one or more users, and a second set of notifications is generated for the second set of one or more users, wherein the first and second set of notifications have different contents that are based on whether the spend rates by the individual users fall within the first range of spend rates or within the second range of spend rates (¶53, ability to differentiate groups of players for purposes of offering "free play" cards is disclosed, where the "free play" cards are given to players who "spend a certain weekly amount playing games" whereas the group that does not are not given such cards; here, the prior art teaches the claimed language of first and second range of spend rates because the the teachings of Holch identify that the segmentation of whom to give the free play cards covers a range depending on the demarcation line of a "certain weekly amount" [i.e. players that spend a certain amount or more are given free play cards; players that spend less than a certain amount are not, thus covering range of x dollars spent or more vs the range of 0 to x dollars spent]);
obtain a first frequency for transmitting the first set of notifications to the first set of one or more users, wherein determination of the first frequency is based on the first range of spend rates for the first set of one or more users (¶53, similar rationale above);
determine a second frequency for transmitting the second set of notifications to the second set of one or more users, wherein the first and second frequencies are different from each other, and wherein determination of the second frequency is based on the second range of spend rates for the second set of one or more users (¶53, similar rationale above);
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to improve upon the teachings using Holch to employ good strategy that is likely to increase overall revenue by providing targeted email campaigns to players that are most likely to make even more purchases in the future. By performing such actions, the system of Ahmed would have to expand only the minimal resources to maximize revenue.

Regarding claims 2 and 12, Ahmed, Manganaris, Demerjian and Holch teach the limitations of claims 1 and 11 respectively. Ahmed further teaches wherein generation of the contents of the first and second set of notifications is further based on one or more of a language spoken by corresponding ones of the individual users, a level of experience of corresponding ones of the individual users, a level activity associated with corresponding ones of the individual users, and a time zone associated with corresponding ones of the individual users (¶47, communicated messages can be sent to individual players in different languages based on geographic location of the player 108 determined [i.e. Spanish for South America vs English for North America]; or, ¶54, different notification frequencies based on individual user communication preferences).

Regarding claims 3 and 13, Ahmed, Manganaris, Demerjian and Holch teach the limitations of claims 1 and 11 respectively. Ahmed further teaches wherein the first and second set of notifications are generated in response to occurrence of a first trigger event that impacts both the first set of one or more users and the second set of one or more users (¶46, a trigger event, such as "online game offering new features" can notify "all or certain" players of such event).

Regarding claims 4 and 14, Ahmed, Manganaris, Demerjian and Holch teach the limitations of claims 1 and 11 respectively. Ahmed further teaches wherein the first frequency is greater than the second frequency (¶54, campaign scheduler 312 can schedule a time and frequency of message to be sent to set of players on a period basis such as every week; ¶65, a group of players can also be requested to be removed from the message campaign, which would make this set of players to have frequency of notifications to be 0 which is less than the frequency basis of every week). Demerjian further teaches wherein the first range of spend rates is higher than the second range of spend rates (pp. 1 and 2, categories of players are identified, such as Player/Reg/Addict which are identified from perspective of average revenue per user/average revenue per paying user; the categories are identified with a median and/or average; plurality of categories that have higher median than the other is identified), and It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to improve upon Ahmed using Demerjian to maximize online gaming revenue by employing known methods of market segmentation in online games. Ahmed would have been improved such that even greater revenue would be earned via segmentation of players into average spending categories as disclosed in Demerjian.

Regarding claims 5 and 15, Ahmed, Manganaris, Demerjian and Holch teach the limitations of claims 1 and 11 respectively. Ahmed further teaches wherein generation of the contents of the first and second set of notifications is further based on the external communication media preferences per individual user (¶41, targeted message campaign with customized message can be broadcasted to a set of players based on a set of attributes; ¶44, the preferred communication channel includes a plurality of external communication channels such as email and SMS message; campaign messaging platform is able to send notifications to the broadcasted set of players over the plurality of preferred communication channels).

Regarding claims 6 and 16, Ahmed, Manganaris, Demerjian and Holch teach the limitations of claims 1 and 11 respectively. Ahmed further teaches wherein a communication format of individual notifications in the first and second set of notifications includes one or more of text, still image, graphical art, animation, video, 3D graphics, and/or audio (¶47, common/dynamic content of messages may include, for example, text, graphics, video, and audio).

Regarding claims 7 and 17, Ahmed, Manganaris, Demerjian and Holch teach the limitations of claims 1 and 11 respectively. Ahmed further teaches wherein first and second set of notifications both include an incentive offer of one or more virtual items usable in the virtual space, wherein the one or more virtual items are offered in exchange of first stored consideration from the first set of one or more users, and the one or more virtual items are offered in exchange of second stored consideration from the second set of one or more users, the first and second stored consideration being separate and distinct from each other (¶51, "rewards and bonuses" can provide an incentive for the player to return to the online game; such incentives may be discount on virtual goods, virtual good rewards, and virtual goods bonuses; game updates can include message providing information to player of new features or updates related to the online games; ¶43 and ¶57, based on user profile parameters and factors, "target player generator 308" can identify set of players of online game to receive messages based on a "dynamic set of attributes").

Regarding claims 8 and 18, Ahmed, Manganaris, Demerjian and Holch teach the limitations of claims 1 and 11 respectively. Ahmed further teaches wherein the one or more electronic communication media external to the virtual space through which individual users prefer to receive the notifications include a push notification (¶28, mobile/smart phone as a platform for receiving messages; ¶44, email/SMS message).

Regarding claims 10 and 20, Ahmed, Manganaris, Demerjian and Holch teach the limitations of claims 1 and 11 respectively. Ahmed further teaches wherein the users include a first user and a second user, wherein the first set of one or more users includes the first user, wherein the second set of one or more users includes the second user, wherein the first set of notifications is transmitted to the first user through a first external communication medium that is external to the virtual space in accordance with the external communication media preferences associated with the first user, and wherein the second set of notifications is transmitted to the second user through a second external communication medium that is external to the virtual space in accordance with the external communication media preferences associated with the second user (¶41, targeted message campaign with customized message can be broadcasted to a set of players based on a set of attributes; ¶44, the preferred communication channel includes a plurality of external communication channels such as email and SMS message; campaign messaging platform is able to send notifications to the broadcasted set of players over the plurality of preferred communication channels).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAE KIM whose telephone number is (571)270-0621. The examiner can normally be reached Monday-Friday 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Bates can be reached on (571) 272-3980. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAE KIM/
Examiner, Art Unit 2458                                                                                                    
/KEVIN T BATES/Supervisory Patent Examiner, Art Unit 2458